Citation Nr: 0717018	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Whether the appellant's Substantive Appeal of the denial of 
VA death pension benefits was timely filed.  




WITNESSES AT HEARING ON APPEAL

The appellant and G.G.




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.  The present appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision.  

In January 2006 the Board remanded the case in order to 
afford the appellant a hearing before the Board, at the RO, 
per her request.  

The appellant subsequently testified before the undersigned 
Veterans Law Judge in a hearing at the RO in March 2007.  

During the Board hearing, the appellant submitted documents 
addressing the merits of her underlying claim for death 
pension benefits.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The RO denied the appellant's claim for death pension 
benefits in a letter dated on October 7, 2003; that letter 
clearly notified the appellant that she had one year from the 
date of the letter to appeal the denial.  

3.  The appellant's Notice of Disagreement (NOD) was received 
by the RO on November 26, 2003.  

4.  In response to the appellant's NOD, the RO issued a 
Statement of the Case (SOC) on May 24, 2004 informing the 
appellant that her Substantive Appeal must be received within 
60 days of the date of the SOC or within the remainder of the 
one-year period of the letter notifying her of the action 
being appealed.  

5.  The appellant's Substantive Appeal was received at the RO 
on October 20, 2004, and was thus received more than 60 days 
after issuance of the SOC and more than one year after the 
RO's decision on appeal.  


CONCLUSION OF LAW

As the appellant's Substantive Appeal of the October 2003 
decision that denied a claim for death pension benefits was 
not timely filed, the appeal must be dismissed for a lack of 
jurisdiction.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The issue in this case is whether the appellant perfected an 
appeal to the Board in a timely manner as required by statute 
and regulation.  There is no allegation of missing records or 
documents, nor has any relevant argument been presented that 
requires additional evidentiary development of any kind.  

As there is no dispute in regard to the underlying facts of 
this case, and as the Board has denied the claim as a matter 
of law, VCAA is not applicable.  See e.g. Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of the 
respective duties of VA and the claimant in obtaining 
evidence, see Quartuccio v. Principi,  16 Vet. App. 183 
(2002), and there is no reasonable possibility that any 
further assistance by VA in developing evidence would help 
the appellant to substantiate her claim.  38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); Sabonis v. Brown, 6 Vet App. 
426, 439 (1994) (remands that would only result in additional 
burdens being placed on VA with no benefit flowing to an 
appellant are to be avoided).  

Accordingly, it is not prejudicial to the appellant for the 
Board to decide this matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The issue in this case is whether the appellant filed a 
timely Substantive Appeal in regard to an October 2003 RO 
decision that denied entitlement to death pension benefits.  

The formality of perfecting an appeal to the Board is a clear 
and unambiguous statutory and regulatory scheme that requires 
the filing of both an NOD and a Substantive Appeal.  Roy v. 
Brown, 5 Vet. App. 554 (1993).  

The steps to be taken to perfect an appeal to the Board, 
following an adverse determination by an Agency of Original 
Jurisdiction (AOJ), are set out fully in statute and 
regulations.  An appeal consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202.  The claimant is afforded a period of 
sixty days from the date the SOC is mailed to file the formal 
appeal, or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).  

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC, and the date of mailing of the 
determination will be presumed to be the same as the date of 
that letter, for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302(b).  

An extension for filing a Substantive Appeal may be granted 
on motion filed prior to the expiration of the time limit 
described hereinabove.  38 C.F.R. § 20.303.  

If a claimant fails to file a Substantive Appeal in a timely 
manner, he or she is statutorily barred from appealing the 
RO's decision.  Roy, 5 Vet. App. at 556.  However, while the 
AOJ may close the case for failure to respond after receipt 
of the SOC, questions as to the timeliness and adequacy of 
the response are determined by the Board.  38 U.S.C.A. 
§ 7105(d)(3).  
 
In this case, the determination being appealed is an RO 
decision dated on October 7, 2003.  The decision clearly 
advised the appellant as follows: "If you do not agree with 
our decision, you should write and tell us why.  You have one 
year from the date of this letter to appeal the decision."  
(Emphasis in original.)  Enclosed with the decision was VA 
Form 4107, "Your Rights to Appeal our Decision" explaining 
the appeal process.  

The appellant filed an NOD that was received by the RO on 
November 26, 2003.  The RO issued an SOC on May 24, 2004.  

The Board notes that the May 2004 SOC advised the appellant 
as follows: "You must file your appeal with this office 
within 60 days of the filing of this letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying you of the action you have appealed.  If 
we do not hear from you within this period, we will close 
your case.  If you need more time to file your appeal, you 
should request more time before the time limit for filing 
your appeal expires." (Emphasis in original.)  

Pursuant to the statutes and regulations cited hereinabove, 
the appellant was required to file a Substantive Appeal 
within one year of the issuance of the determination being 
appealed (i.e., not later than October 7, 2004) or within 
sixty days of the mailing of the SOC (i.e., not later than 
July 24, 2004), whichever was later.  

The appellant's Substantive Appeal (VA Form 9, dated on 
October 6, 2004) was not received at the RO until October 20, 
2004, two weeks after the appeals period had ended.  

An application for review on appeal shall not be entertained 
unless it is in conformity with 38 U.S.C.A. Chapter 71.  
38 U.S.C.A. § 7108.  

Accordingly, since the appellant's application for review of 
the RO's November 1999 rating decision is not in conformity 
with  38 U.S.C.A. Chapter 71, it must be rejected as a matter 
of law.  

As noted, the SOC advised the appellant that an extension for 
filing a Substantive Appeal may be granted on motion filed 
prior to the expiration of the time limit.  38 C.F.R. 
§ 20.303.  However, a review of the claims file discloses no 
correspondence from the appellant to VA during the appeals 
window that can be construed as a request for such an 
extension.  

The record does not show, and the appellant has not argued, 
that VA failed to advise the appellant of the procedures 
required to perfect an appeal, nor does the record show any 
correspondence from the appellant to VA during the appeals 
period that could be construed as a timely Substantive 
Appeal.  

Rather, the appellant has stated that she did not file a 
Substantive Appeal because she believed that the appeal 
period was tolled during the period of DRO review.  

In regard to the appellant's argument that she was confused 
about the appeals period, the Board notes that the SOC 
specifically advised the appellant as follows: "You may have 
a hearing before we sent your case to the BVA.  If you tell 
us you want a hearing, we will arrange a time and place for 
the hearing....Do not delay filing your appeal if you request a 
hearing.  Your request for hearing does not extend the time 
to file your appeal."  (Emphasis in original.)  

During her testimony before the Board in March 2007, the 
appellant spoke about her reasons for believing that she is 
entitled to death pension benefits, but she presented no 
evidence or argument addressing her failure to file a 
Substantive Appeal within the time limit specified by statute 
and regulation.  

Neither in the appellant's testimony, nor in any evidence of 
record, is there any indication that the veteran received 
inadequate or ambiguous guidance regarding the appeals 
process, or that the appellant was incapacitated for all or 
part of the appeals period.  The Board accordingly has no 
basis on which to find that the appeals period should be 
equitably tolled.   

In a related matter, the Board notes that the appellant 
submitted evidence during the Board hearing, with a waiver of 
RO adjudication.  This additional evidence addresses the 
merits of the underlying claim for death pension benefits, 
and is unrelated to the issue before the Board, i.e. timely 
filing of the substantive appeal.    

To the extent that the appellant desires to submit new 
evidence addressing the merits of the underlying claim that 
was not considered by the RO, she may submit that evidence to 
the RO with a request to reopen the claim.  

The point here is that the appellant continues to have 
opportunities to present evidence in regard to the merits of 
the underlying claim, even though she failed to file a timely 
substantive appeal in regard to the October 2003 decision.  

In summary, in the absence of a timely Substantive Appeal, 
the petition for appellate review of the issue of entitlement 
to death pension benefits is rejected in accordance with 
38 U.S.C.A. § 7108.  Further, in the absence of a timely 
appeal, the October 2003 RO decision denying death pension 
benefits is final.  McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  



ORDER

As a Substantive Appeal was not timely filed in regard to the 
October 2003 decision that denied entitlement to death 
pension benefits, the appeal is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


